Citation Nr: 1235761	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back strain with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran provided testimony at a hearing before a Veterans Law Judge in April 2009 who has since retired from the Board.  Pursuant to 38 U.S.C.A. 38 C.F.R. § 20.707(b) (2011), in 2012, VA attempted to contact the appellant to see if he wanted another hearing before another Veterans Law Judge.  It appears that in these instances, the mail was undeliverable.  In August 2012, the Veteran's representative provided the "most current address" for the Veteran.  It is noted that VA had previously sent correspondence to this address but it was returned to the sender.  The Board finds the VA has exhausted all efforts to find the appellant's current address and any additional efforts would be futile.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's low back strain with traumatic arthritis is manifested by back pain and limitation of motion.  Unfavorable ankylosis is not demonstrated.  

2.  For the period since May 13, 2010, the Veteran's low back disability has been productive of neurologic impairment in the right lower extremities that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.  

3.  For the period since May 13, 2010, the Veteran's low back disability has been productive of neurologic impairment in the left lower extremities that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for service-connected low back strain with traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011).  

2.  The criteria for a separate evaluation of 10 percent, but not greater, for mild incomplete paralysis of the right sciatic nerve have been met since May 13, 2010.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2011).  

3.  The criteria for a separate evaluation of 10 percent, but not greater, for mild incomplete paralysis of the left sciatic nerve have been met since May 13, 2010.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, DC 8520 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in March 2006, April 2006, and May 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the March 2006 and May 2008 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Rating

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate DCs identify the various disabilities. When a question arises as to which of two ratings apply under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2011).  Those provisions must be followed in adjudicating claims where a rating under the DCs governing limitation of motion should be considered.  However, those provisions should only be considered in conjunction with the DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2011); Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45 (2011).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  DC 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2011).  Although there is X-ray evidence of arthritis in the lumbar spine, the Veteran is already in receipt of a rating in excess of 10 percent disabling under a limitation of motion DC, or under a DC whose rating is predicated on limitation of motion, for all periods under consideration.  Therefore, the criteria listed under DC 5003 cannot serve as a basis for an increased rating for the lumbar spine disability.  38 C.F.R. § 4.14 (2011).  The Board will therefore discuss the applicability of the other regulatory criteria.  

The Board has evaluated the Veteran's back disorder under multiple DCs to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides for evaluation of disabilities of the spine as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion (ROM) of the thoracolumbar spine not greater than 120 degrees, or the combined ROM of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined ROM of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined ROM of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).  

The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5242, 5243 (2011).  Rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires evidence to show incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).  

The Veteran's lumbar spine disability has been rated 40 percent disabling under DC 5010-5237.  Hyphenated DCs are used when a rating under one DC requires the use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5010 pertains to arthritis due to trauma and is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).  DC 5237 pertains to lumbosacral strain.  38 C.F.R. § 4.71a, DC 5237 (2011). 

Other applicable DCs include DC 5236, which contemplates sacroiliac injury and weakness; DC 5238, which contemplates spinal stenosis; DC 5239, which contemplates spondylolisthesis or segmental instability; DC 5242 which contemplates degenerative arthritis of the spine, and DC 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5236, 5238, 5239, 5243, 5243 (2011).  

It has not been contended or shown in this case that the Veteran currently has vertebral fracture or dislocation (DC 5235), ankylosing spondylitis (DC 5240), or spinal fusion (DC 5241).  Specifically, no treatment record or VA examination show evidence of any vertebral fracture or dislocation, ankylosing spondylitis, or spinal fusion.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  

Background

Service connection for low back strain was granted by an October 1974 rating decision, and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, DC 5295, effective June 18, 1974.  The 10 percent rating was increased to 40 percent in a September 2000 rating decision, effective April 14, 2000.  In a February 2005 Board decision, a rating in excess of 40 percent rating for low back strain with traumatic arthritis was denied.  The Veteran's claim for an increased rating for his low back disorder was received on March 1, 2006, and this appeal ensued.  

VA lumbar spine X-ray in February 2006 showed narrowing of the disc spaces at L4-5 and L5-S1.  When examined by VA in June 2006, the Veteran reported a dull ache in the lower back.  There was numbness in the thighs.  He reported no flare-ups of pain.  He used a cane for ambulation.  He reported no incapacitating episodes of low back pain in the last year.  Range of motion (ROM) testing found forward flexion from 0 degrees to 90 degrees with pain at 90 degrees.  Extension was from 0 degrees to 30 degrees with pain at 30 degrees.  Right lateral rotation, left lateral rotation, right lateral flexion, and left lateral flexion were all from 0 to 30 degrees, with pain reported throughout.  Repetitive motion caused increased pain but without any additional limitation of motion.  There was some tenderness in the paraspinous muscles of the lower lumbar spine but no muscle spasm.  Motor strength was 5/5 bilaterally.  Sensation was intact in both lower extremities and reflexes were 1+ in knee jerks and ankle jerks bilaterally.  The diagnosis was mechanical back pain secondary to myofascial pain syndrome.  The examiner noted that the Veteran's bilateral thigh numbness was secondary to meralgia paresthetica and not due to radicular symptoms associated with the low back condition.  

Upon VA examination in November 2007, sensation was intact to light touch for all dermatomes of the lower extremities.  ROM was forward flexion from 0 degrees to 66 degree pre-repetitive motion and 60 degrees post-repetitive motion.  Extension was 0 to 30 degrees pre-repetitive motion and 10 degrees post-repetitive motion.  Left and right lateral flexion ROM was 0 to 20 degrees, both pre and post-repetitive motion.  Left and right lateral rotation was 0 to 30 degrees both pre and post-repetitive motion.  The Veteran complained of pain on the extremes of motion, but there was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of ROM.  

In April 2009, the Veteran testified in support of his claim.  He reported burning, tingling and numbness in the legs.  (Hrg. Tr. at. Pg. 3).  He used a cane for ambulation and could only walk for short distances.  He was unable to stand for any length of time.  (Tr. at 4-5.)  

VA examination in June 2009 showed that the Veteran's gait was very slow, and his thoracic-lumbar spine was slumped at about 10-20 degrees forward.  On exam, there was normal curvature, slightly tender on palpation.  There was flexion of 0-20 degrees with pains in the entire lumbar spine.  He had 0-5 degrees of extension with pains in the entire lumbar spine.  He had 0-7 degrees of right lateral flexion with pains in the entire lumbar spine.  Left lateral flexion was 0-15 degrees with mild pain.  He had 0-25 degrees of right and left lateral rotation and pains in the lower lumbar spine.  There was normal pinprick and normal strength in the lower extremities.  Active ROM did not produce any weakness, fatigue, or incoordination.  There was no additional loss in ROM with repetitive movement times three.  Straight leg raising was 0-60 degrees on the left producing low back pain and 0-40 degrees on the right producing low back pain.  X-rays showed multilevel DDD worse at L5-S1 with severe narrowing.  The diagnoses were L5-S1 spondylolisthesis with L5 spondylosis, chronic low back pain, and decreased ROM with moderate to severe disability.  

VA examined the Veteran again in March 2010.  At that time, he said that it was difficult for him to stand for more than 10 minutes, or to lie down for a prolonged period of time.  He was able to walk for about 10 minutes and then he would have to sit.  He said that he was increasingly unable to attend to activities of daily living due to his progressive deconditioning status.  The anterior surfaces of the legs burned.  If he walked for a long period, there was pain that radiated down the posterior aspect of the right leg and sometimes beyond the knee in sciatica like distribution.  He took oxycodone for back pain on rare occasions, but this narcotic produced headaches, so he did not like taking it.  He used a cane or crutches to get around.  

It was noted that the Veteran walked with a very slow and awkward gait.  He failed to walk with a normal heel strike and toe push off.  The thoracolumbar spine was not normal in appearance in that he had lost almost complete lumbar lordosis, and he was developing mild thoracic kyphosis.  There was deconditioning appearance of the musculature of the back and spine though no scoliosis was evident.  ROM was forward flexion from 0 to 90 degrees; extension was from 0 to 30 degrees.  Left and right lateral flexion and rotation were normal at 0-30 degrees.  Deep tendon reflexes were 1+ in the knees and ankles.  He had normal skin sensation in the legs, feet, and toes, and there was normal circulation in the feet.  However, he had only fair extensor hallucis longus muscle strength, and he had only fair resistive strength of the quadriceps assessed at 4/5.  There was quadriceps atrophy assessed at 4/5 though negative straight leg signs were noted, bilaterally.  The Veteran had no loss os sensation to the thighs, legs, or feet.  

With repetitive motion time three, there was no additional loss of ROM due to pain, fatigue weakness, lack of endurance, or coordination.  No ankylosis was noted.  X-rays showed degenerative disk disease (DDD), slightly progressive at L1-2, L4-5, and L5-S1.  

Electromyograph (EMG) on May 13, 2010, revealed normal motor and sensory studies, except for slightly increased insertional activity in some muscles.  Borderline abnormal study was noted.  The findings were suggestive of, but not diagnostic of mild multiple lumbosacral nerve root irritation without any clear evidence of axonal injury.  This was most consistent with clinical diagnosis of mild, bilateral L4-S1 radiculitis without clear EMG evidence of radiculopathy.  The diagnoses were DDD, progressive, severe, at multiple levels, grade I spondylolysis and spondylolisthesis, degenerative lumbar facet disease, and spine stenosis, and radiculitis without radiculopathy.  

Analysis

The medical evidence of record shows that the Veteran's low back strain with DDD is manifested by back pain, limitation of motion, and radiculopathy.  However, there is no medical evidence of record that the Veteran's thoracolumbar spine has ever been unfavorably ankylosed.  The medical evidence of record consistently demonstrates that the Veteran retains significant portions of his ROM, and there is not a single medical report of record which states that the Veteran experiences spinal ankylosis of any kind.  As such, a rating in excess of 40 percent is not warranted for the orthopedic manifestations of the Veteran's low back disorder under DC 5237.  

The medical evidence of record shows that the Veteran has a current diagnosis of DDD.  However, the medical evidence of record does not show that the Veteran has ever been prescribed best rest by a physician for a period of at least 6 weeks during any 12 month period.  As such, a rating in excess of 40 percent is not warranted for the manifestations of the Veteran's low back strain under DC 5243.  

The Veteran has reported low back pain on use, a contention which is substantiated by the evidence of record.  However, the medical evidence of record does not show that this results in additional limitations in ROM due to pain which are sufficient to be analogous to unfavorable ankylosis of the thoracolumbar spine.  Accordingly, there is no medical evidence of record that the Veteran currently experiences pain which causes additional limitation of motion beyond that contemplated by the currently assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  As such, a rating in excess of 40 percent is not warranted for the Veteran's low back strain with traumatic arthritis (DDD).  

The Board has considered whether the Veteran is entitled to a separate compensable rating for neurologic impairment resulting from his low back disability.  The May 13, 2010, VA examination report revealed findings suggestive of, but not diagnostic of, mild multiple lumbosacral nerve root irritation without any clear evidence of axonal injury.  This was most consistent with a clinical diagnosis of mild, bilateral L4-L5 radiculitis without clear EMG evidence of radiculopathy.  Under 38 C.F.R. § 4.124a, which addresses diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Severe to complete paralysis is required for a compensable (10 percent) rating for the internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a (2011), DCs 8527, 8528, 8529, 8530.  

In this case, with resolution of all reasonable doubt in the Veteran's favor, it is concluded that separate ratings are warranted for neurologic symptoms of the right and left lower extremities as of May 13, 2010.  It is noted that the Veteran complained of radiculopathy prior to that date.  However, it was on the EMG study on May 13, 2010, that (it may be argued) mild neurological symptoms associated with the low back disorder were substantiated by medical findings.  Prior to that date, less sophisticated neurological tests were essentially normal.  Under 38 C.F.R. § 4.124a, DCs 8520, mild sciatica of the lower extremities, or sciatica with anterior thigh numbness, are respectively productive of mild incomplete paralysis of the sciatic nerve so as to warrant a disability rating of 10 percent.  See 38 C.F.R. § 4.124a, DC 8520.  

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 40 percent rating.  However, the Board finds that the Veteran is entitled to two separate 10 percent ratings under DC 8520 for the neurological components of his lumbar spine disability as of May 13, 2010.  Again, it is noted that the Board resolved all reasonable doubt in the Veteran's favor in making these determinations.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous DCs contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 

(1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for a low back strain with DDD inadequate.  The Veteran's low back strain with DDD was evaluated under 38 C.F.R. § 4.71, DCs 5237 and 5243, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's low back strain with traumatic arthritis (DDD) is manifested by back pain, limitation of motion, and radiculopathy.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disabilities rating assigned for his low back strain with DDD.  A rating in excess of the currently assigned rating is provided for certain manifestations of his service-connected back disorder, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 40 percent rating for the orthopedic manifestations of the Veteran's low back strain with DDD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71, DCs 5237 and 5243.  It is noted, that while a rating in excess of 40 percent was denied, the Board concluded that separate and compensable ratings of 10 percent are warranted for neurological symptoms as reported upon May 2010 EMG examination.  



ORDER

Entitlement to a rating in excess of 40 percent for low back strain with traumatic arthritis is denied.  

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent for right lower extremity neurological symptoms associated with low back strain with traumatic arthritis, is granted as of May 13, 2010.  

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent for left lower extremity neurological symptoms associated with low back strain with traumatic arthritis, is granted as of May 13, 2010.  




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


